PD-0967-15
                             PD-0967-15                            COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 7/27/2015 11:55:55 AM
July 28, 2015                                                       Accepted 7/28/2015 2:48:41 PM
                                                                                    ABEL ACOSTA
                          NO. PD-_________________                                          CLERK



   GENERO GALVAN ACOSTA, JR.              §        IN THE COURT OF
   Appellant

   vs.                                    §         CRIMINAL APPEALS


   THE STATE OF TEXAS,                    §         AUSTIN, TEXAS
   Appellee

                       MOTION FOR EXTENSION OF
                    TIME TO FILE APPELLEE’S PETITION
                      FOR DISCRETIONARY REVIEW


   TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          Now comes, The State of Texas, appellee in the instant cause, by and

   through undersigned counsel, Edward F. Shaughnessy, and files this

   Appellee’s Motion for Extension of Time to File Appellee’s Petition for

   Discretionary Review. In support of the instant motion the Appellee would

   show unto this Court the following:

                                         A.

          The appellant was charged by way of indictment in Bee County with

   the offense of Possession of Marihuana ( 5 to 50 pounds) in cause number

   L13-0096-CR-B. The appellant was convicted by a jury and sentenced by

   the Court to twelve years of confinement in the Texas Department of

   Criminal Justice. An appeal was pursued, by the appellant to the Court of
Appeals, Thirteenth District, Corpus Christi. On July 9, 2015 that Court

reversed the judgment of the trial court and rendered judgment of acquittal

after finding that the evidence was legally insufficient to support the

judgment of conviction. The appellee’s Petition for Discretionary Review is

due to be filed in this Court on or before August 10, 2015. The appellee

would respectfully request a thirty-day extension of time to file the

Appellee’s Petition for Discretionary Review with this Court. No previous

requests for an extension of time have been sought in this matter.

                                     B.

      The undersigned has recently filed briefs in the following matters:

Jordan Lewis v. The State of Texas, Cause No. 01-14-00557-CR; and Felix

Villarreal v. The State of Texas, Cause No. 13-15-00014-CR.



                                       C.

      The undersigned is also in the process of preparing for trial as a

Prosecutor pro tem in two capital murder cases pending in the 290th District

Court. Those cases are The Stat of Texas v. Conrad Ochoa, Cause no. 2013-

CR-0560-B and The State of Texas v. Baron Ochoa, Cause no. 2013-CR-

0560A.
                                       D

      Counsel appeared in the 290th District Court of Bexar County on July

20th, 2015 on the Capital Murder case of The State of Texas v. James Garza,

Cause Number 2009-CR-12648A for purposes of resentencing.



                                       E.

      In addition the undersigned serves as a part-time Criminal law

Magistrate for the District Courts of Bexar County and as a Juvenile Referee

for the Juvenile Courts of Bexar County. Counsel will be serving in those

capacities during the upcoming days.



                                       F.

      Undersigned counsel will be out of the country from July 28, 2015

through August 9, 2015.
                          PRAYER FOR RELIEF

      Wherefore premises considered, the Appellee would request an

extension of time file the Appellee’s Petition for Discretionary Review in the

instant case until September 9 , 2015.



                                         Respectfully submitted,

                                         /S/____________________
                                         Edward F. Shaughnessy, III
                                         Attorney for the Appellee
                                         206 East Locust Street
                                         San Antonio, Texas 78212
                                         SBN: 18134500
                                         Phone: (210) 212-6700
                                         Fax: (210) 212-2178
                                         Shaughnessy727@gmail.com
                      CERTIFICATE OF SERVICE

       I, Edward F. Shaughnessy, hereby certify that a copy of the instant
motion was served upon Travis Berry, attorney for the appellant, by mailing
the motion to P.O. Box 6333, Corpus Christi, Texas 78466, on the _24_ day
of July, 2015.

/S/______________________
Edward F. Shaughnessy, III
Attorney for the Appellee